Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. US 11223836 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, patented claim 1 teaches all the limitations of instant claim 1, except the instant claim arranged this limitation to perform encoding while the patented claim describes corresponding decoding method. Patented claim also described that the corresponding encoded data is received, therefore existence of corresponding encoding method is recognized. Therefore, the instant claim 1 is obvious over the patented claim 1. The additional limitations of instant claims 2-8 are taught by the additional limitations of patented claims 2-8. Instant claims 9-16 are describing the usual apparatus corresponds to the instant claims 1-8 
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 & 6-7 of U.S. Patent No. US 11223836 B2 in view of Lasserre. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, patented claim 1 teaches all the limitations of instant claim 17, except the instant claim arranged these limitations to perform encoding by non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding. While the patented claim describes corresponding decoding method. Patented claim also described that the corresponding encoded data is received, therefore existence of corresponding encoding method is recognized. 
Though the patented claim does not explicitly show non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding to perform encoding in the same/related field of endeavor, Lasserre teaches such encoder and decoder together and implemented in non-transitory computer-readable medium storing instructions (para 130)

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would have been predictable.  



Allowable Subject Matter
Claims 1-20 are allowable over prior art.
The independent claim 1 is allowable because it contains limitations “nodes in the octree structure including first nodes having first sizes larger than a threshold node size for coding order change, and second nodes having second sizes equal to or smaller than the threshold node size for coding order change,” and “a first portion of the sequence of occupancy codes for the first nodes arranged according to a first coding order, and a second portion of the sequence of occupancy codes including one or more subsets of occupancy codes for the one or more sub octrees respectively arranged according to a second coding order, the second coding order being different from the first coding order”. These imitations in the context of other limitations in the claim, considering the claim, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.
Examiner found following prior arts to be related and are from the general field of the claimed invention, however they separately or in combination fails to teach the above discussed specific claimed limitations:

US 20210012538 A1 (hereinafter Wang)
US 20170353721 A1 (hereinafter Piao; teaches change or encoding order is allowed for a specific block size para 231)
US 20130034171 A1 (hereinafter Winken; para 27-28; teaches changing scan order based on level)
US 20200413080 A1 (hereinafter Lasserre; para 51-53, Fig.8; teaches volume data partition coding in octree and deciding on planner coding mode)
3DG ,"G-PCC codec description v4", International Organisation For Standardisation Organisation Internationale De Normalisation ISO/IEC JTC1/SC29/WG11 Coding Of Moving Pictures And Audio, ISO/IEC JTCI/SC29/WG11 N18673, Gothenburg, SE, July 2019 (Fig.2; switching between coding tables section 3.2.2.6; combination of octree and direct coding mode, Fig.2 section 3.2.1 )
US 20190081638 A1 (describes octree structures in a point cloud for 3D image and arithmetic decoding of occupancy symbols, para 167, 280, 33, Figs. 13, 12)
US 20120176381 A1 (describes octree structures in a point cloud for 3D image, para 13, 17, 123, 381, 431)

With respect to claim 1
The most relevant prior art Wang teaches a method for point cloud coding, comprising:	 receiving point cloud data of a point cloud [(para 510)] :	 deriving an octree structure of the point cloud based on the point cloud data, nodes in the octree structure corresponding to three dimensional (3D) partitions of a space of the point cloud, sizes of the nodes being associated with sizes of the corresponding 3D partitions [(para 605-606, Fig.39-41 )] , 	 generating, by processing circuitry of an apparatus, a sequence of occupancy codes for the nodes in the octree structure of the point cloud, the sequence of occupancy codes includes:	the first nodes arranged according to a first coding order, and a[(Fig. 41; depth first and breadth first coding order; the occupancy code as a whole use one or another coding order; not two different portion having two different coding order)]:	 encoding, by the processing circuitry of the apparatus, the sequence of occupancy codes into encoded data: and generating, by the processing circuitry of the apparatus, a coded bitstream that includes the encoded data [(para 767)] .

Wang also describes hybrid encoding between location encoding and occupancy encoding based on lower and higher level [(para 767, Fig. 75)] and different coding tables [(para 981; Fig.114-115)] . Wang also describes coding mode switching between octree and non-octree based on total number of point cloud [(para 704)] 
But fails to teach the strikethrough limitations above.

Other prior art also failed to remedy this. 

Other claims are similarly allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426